 



Exhibit 10.1

JMAR Balanced Scorecard Performance Based Compensation Plan

     The following resolutions were approved by the Board’s Compensation
Committee at its August 13, 2004 meeting and represent the material terms and
conditions of the JMAR Balanced Scorecard Performance Based Compensation Plan:

     WHEREAS, at several prior Board meetings, management has discussed the
terms and conditions of an annual performance based compensation bonus plan for
exempt employees; and

     WHEREAS, current Nasdaq Rules and the Charter of this Committee require
that all elements of compensation of executive officers be approved by the
Compensation Committee; and

     WHEREAS, management has recommended the adoption of an annual “Balanced
Scorecard” (“BSC”) Plan that establishes Corporate, Division and individual
goals and objective criteria pursuant to which bonuses of up to ten percent
(10%) of the participant’s base salary may be earned; and

     WHEREAS, the 2004 base salaries of the executive officers were previously
approved based upon several salary surveys and an analysis by an outside HR
consultant and the Company intends to continue to set base salaries with
reference to market salaries; and

     WHEREAS, because (i) the BSC Plan has objective criteria that are directly
tied to the achievement of Company objectives and incentivizes performance to
achieve those objectives, (ii) the BSC Plan limits total bonus compensation
under the participant’s scorecard to 10% of the participants’ respective
salaries, and (iii) the total of all compensation (base salaries and maximum BSC
bonus) are within the range of compensation levels contained in the salary
surveys, the Committee has concluded that the BSC Plan will not result in the
payment of unreasonable compensation to the Company’s executive officers; and

     NOW, THEREFORE, BE IT RESOLVED, that the Balanced Scorecard Plan as
presented to this Committee, the material terms of which are set forth on
Attachment A hereto, be, and it hereby is, approved and authorized by this
Company; and

     RESOLVED FURTHER, that the Company’s CEO is hereby authorized to make
adjustments to the individual officers’ scorecards to ensure that their
objectives continue to be relevant to the Company’s overall objectives and
business plan and to take such further actions and execute such further
documents and instruments to carry out the actions authorized herein.

1



--------------------------------------------------------------------------------



 



Attachment A

The material terms of the JMAR Balanced Scorecard Performance Based Compensation
Plan (the “BSC Plan”) are:



  •   All exempt JMAR employees shall participate in the BSC Plan;     •   The
maximum annual bonus that may be awarded to each participant under the BSC Plan
is 10% of the employee’s base salary;     •   Following the initial approval of
the BSC Plan by the Compensation Committee, each manager shall approve and
communicate a specific “scorecard” of objectives for each of his or her direct
reports for 2004. For succeeding plan years, management intends to approve and
communicate the individual “scorecards” for the plan year within 60 days after
the beginning of the calendar year. The potential bonus of up to 10% of base
salary will be based upon Corporate, Division and individual objectives which
are derived from the Board-approved Business Plan for that year. Individual
scorecards shall allocate the potential 10% bonus among several performance
areas, with the specific percentage allocation based upon the employee’s
relative responsibility and ability to influence the achievement of the specific
objectives. Initially, these performance areas will include the following, with
the Compensation Committee approving significant changes to the specific areas
of emphasis on an annual basis:



  •   Financial performance and shareholder value;     •   Customer development;
    •   Internal operational effectiveness; and     •   Organizational learning
and growth.



  •   The actual bonus awarded to each participant will be determined within
60 days after the end of plan year based upon the achievement of the
pre-established Corporate, Division and individual objectives.     •   Any
deviations to the material terms of the BSC Plan must be approved by the
Compensation Committee of the Board of Directors.

2